DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as obvious over Martino (US 2009/0026026) in view of Hanna et al. (US 2013/0112514).
In Re claim 1, Martino discloses a vehicle brake rotor having a bond coat of nickel-aluminum (par. 0021) and a top coat including nickel-aluminum (par. 0021, 0040), stabilized zirconium oxide (par. 0014, 0047, 0048), and chrome carbide (par. 0014, 0018, 0020, 0021).  Martino disclsoes stabilizing the zirconium, but fail to teach the use of ceria.
Hanna et al. teach a similar brake rotor (100), and including therein a friction coating layer including ceria (par. 0031, claim 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
The examiner notes that the preamble of the claim is not considered a limitation and is of no significance to claim construction, and that the recitation of a “motorcycle brake” is merely a recitation of the intended use of the invention.  
In Re claim 2, see Abstract and pars. 0013, and 0014 of Martino.
In Re claims 3 and 4, see pars. 0023, 0025, and 0049 of Martino.
In Re claim 5, see fig. 2 of Martino.
In Re claims 6 and 7, Martino discloses vaned and cast rotors (par. 0038, fig. 4).  Claims 6 and 7 are product-by-process claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
In Re claim 8, see figs. 2 and 3 of Martino.
In Re claims 9, 11, 15, and 17, see par. 0047 of Martino.
In Re claims 10, 12, 13, 16, 18, and 19, see par. 0021 of Martino.
In Re claim 14, Martino discloses a vehicle brake rotor having a bond coat of nickel-aluminum (par. 0021) and a top coat including nickel-aluminum (par. 0021, 0040), 
Hanna et al. teach a similar brake rotor (100), and including therein a friction coating layer including ceria (par. 0031, claim 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brake rotor of Martino to include ceria with the zirconium, as taught by Hanna et al., to enhance the material properties by providing a material for high strength and toughness in moist, challenging environments, with high flexural strength and very high compressive strength and the ability to withstand high operating temperatures.
The examiner notes that the preamble of the claim is not considered a limitation and is of no significance to claim construction, and that the recitation of a “motorcycle brake” is merely a recitation of the intended use of the invention.  

Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive.
Applicant’s arguments rely on language solely recited in preamble recitations in claims 1 and 14. When reading the preamble in the context of the entire claim, the recitation of “a motorcycle brake rotor” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In response to applicant's argument that the recitation in claims 1 and 14 of “a motorcycle brake rotor” differentiates applicant’s invention from the references, the examiner points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the invention and claims are drawn to a composition of a brake rotor, which the references disclose; and not the specifics of a motorcycle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657